Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21650 ASA Limited (Exact name of registrant as specified in charter) 11 Summer Street  4th Floor Buffalo, New York (Address of Principal executive offices) (Zip code) JPMorgan Chase Bank, N.A. 3 Chase Metrotech Center Brooklyn, New York 11245 (Name and address of agent for service) Registrants telephone number, including area code: -883-2428 Date of fiscal year end: November 30, 2007 Date of reporting period: May 31, 2007 Item 1. Reports to Stockholders. ASA Limited INTERIM REPORT For the Six months ended May 31, 2007 ASA Limited T
